--------------------------------------------------------------------------------

Exhibit 10.2
 
CONFIDENTIAL TREATMENT REQUESTED – CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE
BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE COMMISSION. THE OMITTED
PORTIONS HAVE BEEN REPLACED WITH "[***]."
 
CHANGE MANAGEMENT FORM
TO STATEMENT OF WORK 3
 
Program: Support.com, Inc. (“Vendor”), Xfinity Home Remote Support Program SOW
#3 (“SOW 3”) dated March 21, 2014
PCR No.:
Originator:  Joy Park
Date: August 1, 2017
Department: NCO
Phone #:
Title: Vice President
Locations Impacted:  Work at Home Locations
Implementation Date:  See below
Estimated Hours: (LOE)
☒ Billable        ☐ Non-Billable
Billing Rate/Hour: See SOW
Fixed Fee Cost (if applicable)  N/A
Type of Change:  See details below
Scope of Change:
☒ Minor (Anything within current contract)
☐Major (may require contract amendment)
MUST BE REVIEWED BY Business and/or P&L Owner
Reason for Change: Comcast and Vendor agree to extend the XH Mobile Chat App
Term, make modifications to the XH Mobile Chat support, and increase FTE support
under SOW 3 as set forth in more detail below.  Unless specifically provided in
this CMF, all other terms of SOW 3 remain unchanged.
Area(s) of Change
☐   Accounting/Payroll
☐    Network
☐   Data Processing
☒    Resource Planning
☐   General Facilities
☐    Quality Assurance
☐   Human Resources
☐   Telecom
☐   IT/BI
☐   Training
☐   Operations
☐   Recruiting
☒   Other:  XH Mobile Chat App Support



The parties, for good and valuable consideration, the receipt of which is hereby
acknowledged, agree to the following:



1.
Effective August 1, 2017, The XH Mobile Chat App Term, as outlined in CMF 15 of
SOW 3 dated May 8, 2017, shall be extended from [***] to[***].




2.
Effective August 1, 2017, Vendor shall provide [***] hours of Up-training to the
XH voice support FTEs who shall provide XH mobile chat app support, such support
may be in addition to XH voice support as directed by Comcast.  Vendor shall
invoice Comcast for such Up-training at the Productive Hour Rate as set forth in
SOW 3.

 
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***
 

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED – CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE
BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE COMMISSION. THE OMITTED
PORTIONS HAVE BEEN REPLACED WITH "[***]."
 

3.
Effective August 1, 2017 for purposes of the XH Mobile Chat App Services only,
line adherence shall not apply and Comcast and Vendor shall mutually agree on
the productive hours to be performed by Vendor during the XH Mobile Chat App
Term (“XH Mobile Chat App Forecast”).  Unless otherwise agreed to by the
parties, each XH Mobile Chat App Forecast will include the FTE personnel needed
to support the XH Mobile Chat App Forecast.  FTEs will be in a productive state,
defined as chat time, wrap time, available time, outbound time, an estimate
[***] per FTE. The parties shall work together to develop a planning model to
staff FTE inclusive of new hire plans, shrinkage, AHT, and other assumptions
that support the delivery of XH Mobile Chat App Services.  Comcast may modify XH
Mobile Chat App Forecast based on business need.  Any changes to the XH Mobile
Chat App Forecast that significantly impact transaction time will require a
change management form to be approved and signed by both parties.  Comcast and
Vendor will mutually agree upon and participate in the preparation of other
workload volume forecasts, as reasonably required for the successful performance
of the XH Mobile Chat App Services.




4.
Effective on a date as mutually by the parties in writing (including e-mail),
Comcast and Vendor agree to increase FTE support by [***] FTEs under SOW 3 as
directed by Comcast.  All [***] FTEs shall be new hires and billed at the
training rate as set forth in SOW 3.



Comcast Authorization
 
Comcast Representative’s Signature
     /s/ Joy Park

Print Name
Joy Park, Vice President
Date
 08/10/2017
 



Support.com Authorization 
 
Support.com Representative’s Signature
/s/ Rick Bloom

Print Name
Rick Bloom
Date
08-07-2017
 

 
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***
 
 

--------------------------------------------------------------------------------